PER CURIAM.
Granted. A district court’s decision to qualify an expert will not be overturned absent an abuse of discretion. Cheairs v. State of Louisiana, through Department of Transportation and Development, 03-0680 (La.12/3/03), 861 So.2d 536. Based on our review of the transcript of the hearing, we find that the trial court did not abuse its discretion in finding Dr. Harrigan may testify as an expert. Further, in light of the trial court’s finding that Dr. Harrigan is qualified to testify, we agree with the trial court’s conclusion that partial summary judgment in favor of plaintiffs on the issue of causation is inappropriate at this time.
Accordingly, the judgment of the court of appeal is reversed and the trial court’s judgment of July 14, 2004 is reinstated in its entirety. The case is remanded to the trial court for further proceedings.
TRAYLOR and KNOLL, JJ., would deny the writ.